 564DECISIONSOF NATIONALLABOR RELATIONS BOARDA.T.L. CorporationandGeneral Teamsters LocalUnion No. 174, affiliated with theInternationalBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpersof America. Case 19-CA-1688928 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISUpon a charge filed by the Union 10 July 1984,1and amended 8 August, the General Counsel of theNational Labor Relations Board issued a complaint31October against the Company, the Respondent,alleging that it has violated Section 8(a)(5), (3), and(1) of the National Labor Relations Act. Althoughproperly served copies of the charge, amendedcharge, and complaint, the Company has failed tofile an answer.On 28 November the General Counsel filed aMotion for Summary Judgment. On 5 Decemberthe Board issued an order transferring the proceed-ing to the Board and a Notice to Show Cause whythemotion should not be granted. The Companyfiled no response. The allegations in the motion aretherefore undisputed.Ruling on Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 10 days from service of the complaint,unless good cause is shown. The complaint statesthat unless an answer is filed within 10 days ofservice, "all of the allegations in the complaintshall be deemed to be admitted to be true and shallbe so found by the Board." Further, the undisputedallegations in theMotion for Summary Judgmentdisclose that counsel for the General Counsel, byletter dated 21 November, notified the Respondentthat unless an answer was received by 26 Novem-ber a Motion for Summary Judgment would befiled.In the absence of good cause being shown forthe failure to file a timely answer, we grant theGeneral Counsel's Motion for Summary Judgment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACT1.JURISDICTIONThe Respondent, a Washington corporation, isengaged in the business of warehousing and distrib-IAll dates are in 1984 unless otherwise indicateduting import freight at its facility in Kent,Wash-ington. During the 12 months preceding issuance ofthe complaint, a representative period, the Re-spondent sold and shipped goods valued in excessof $50,000 to points outside the State of Washing-ton.We find that the Company is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act and that the Union is alabor organization within the meaning of Section2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. TheUnit and the Union's RepresentativeStatusThe following employees of the Respondent con-stitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act:All warehouse helpers, solo [truckdrivers] semiandheavy-dutyhostlers,dispatchers,andworking foremen employed by the Respondentat its Kent,Washington facility, but excludingoffice clerical employees, guards and supervi-sors as defined in the Act and all other em-ployees.Since about 1 May 1982, the Union has been thedesignated exclusive collective-bargaining repre-sentative of the employees in the unit, and has beenrecognized as such by the Respondent. Such recog-nition has been embodied in successive collective-bargaining agreements, the most recent of which iseffective by its terms for the period 1 May 1982 to30 April 1985.B. The 8(a)(5) and (1) ViolationsAbout 6 July, the Company, by James A.Wilson,2 unilaterally subcontracted driving andhaulingwork which had previously been per-formed by bargaining unit employees. The Compa-ny failed to provide prior notice to the Union ofthe subcontracting and did not afford the Unionthe opportunity to negotiate and bargain as the ex-clusive representative of the unit employees.About 7 and 8 July, the Company, actingthroughWilson, bypassed the Union and dealt di-rectly with three of the discharged employees3 byoffering them nonunion employment at wage ratesand with benefits different from those specified inthe applicable collective-bargaining agreement.2At all timesmaterial,James A Wilson has been the Company'spresi-dent and a supervisorand an agentof the Company respectively withinthe meaningof Sec 2(11) and (13) of the Act9The record does not reflect the identity of the three employees274 NLRB No. 80 A.T L. CORP.C. The 8(a)(3) and (1) ViolationsAbout 6 July, in furtherance of its subcontractingdecision, the Company discharged the followingbargaining unitemployees: Erik Sears, Bruce Mick-elson,Danny C. Eades, Allan Thornton, MikeLovett, and Wendell Boyle.CONCLUSIONS OF LAW1.By, about 6 July, unilaterally subcontractingbargaining unit driving and hauling work, withoutprior notice to or bargaining with the Union, theCompany has engaged in unfair labor practices af-fecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Act.2.By, about 7 and 8 July, bypassing the Unionand dealingdirectlywith threeunitemployees byoffering them nonunion employment at wage ratesand with benefits different from those specified inthe collective-bargaining agreement,the Companyhas engaged in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the Act.3.By, about 6 July, in furtherance of its subcon-tractingdecision,dischargingemployeesErikSears,BruceMickelson,Danny C. Eades, AllanThornton,Mike Lovett, and Wendell Boyle, theCompany has engaged in unfair labor practices af-fecting commerce within themeaningof Section8(a)(3) and (1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Company has engaged incertain unfair labor practices, we shall order it tocease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct.We shall, inter alia, order the Company to rein-state the driving and hauling work it unlawfullysubcontracted to nonunit employees and to refrainfrom making any changes unilaterally in connec-tionwith those operations without first bargainingconcerning any such decision.We shall also orderthe Company to offer Erik Sears, Bruce Mickelson,Danny C. Fades, Allan Thornton, Mike Lovett,andWendell Boyle immediate and full reinstate-ment totheir former jobs or, if those jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or any otherrightsor privileges previously enjoyed, and tomake them whole for any loss of earnings theymay have sufferedas a resultof thediscriminationpracticed against them. Backpay shall be computedas prescribed in F.W. Woolworth Co.,90 NLRB289 (1950), plus interest as prescribed inFloridaSteelCorp.,231NLRB 651 (1977). See generallyIsis Plumbing Co.,138 NLRB 716 (1962).ORDER565The National Labor Relations Board orders thatthe Respondent, A.T.L. Corporation, Kent, Wash-ington, its officers, agents, successors,and assigns,shall1.Cease and desist from(a)Refusing to bargain with General TeamstersLocal Union No. 174, affiliated with theInterna-tionalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America as the ex-clusive representative of the employees in the bar-gaining unitby unilaterally subcontracting drivingand haulingwork previously performed by unitemployees at its Kent, Washington facility.(b) Bypassing the Unionand bargainingdirectlywith unit employees by offering them nonunionemployment at wages and with benefits differentfrom those specified in the applicable collective-bargaining agreement.(c)Dischargingorotherwisediscriminatingagainstany employee for supporting the Union orany other union.(d) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing unit concerning any decision to subcontractdriving and hauling work:All warehouse helpers, solo [truckdrivers] semiandheavy-dutyhostlers,dispatchers,andworking foremen employed by the Respondentat its Kent,Washington facility, but excludingoffice clerical employees, guards and supervi-sorsas defined in the Act and all other em-ployees.(b)Reinstate at its Kent, Washington facility thedriving and hauling work previously performed byunitemployees represented by the Union.(c)Offer ErikSears,Bruce Mickelson, Danny C.Eades, Allan Thornton, Mike Lovett, and WendellBoyle immediateand full reinstatementto theirformer jobs or, if those jobs no longerexist, to sub-stantially equivalent positions, without prejudice totheir seniority or any other rights or privileges pre-viously enjoyed, and make them whole for any lossof earnings and other benefits suffered as a result ofthe discrimination againstthem in the manner setforth in the remedy section of the decision.(d)Remove from its files any reference to theunlawful discharges and notify the employees in 566DECISIONSOF NATIONALLABOR RELATIONS BOARDwriting that this has been done and that the dis-charges will not be used against them in any way.(e)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(f)Post at its facility in Kent, Washington, copiesof the attached notice marked "Appendix."4Copies of the notice, on forms provided by the Re-gionalDirector for Region 19, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(g)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.a If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board"shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with GeneralTeamsters Local Union No. 174, affiliated with theInternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America asthe exclusive representative of the employees in thebargaining unit by unilaterally subcontracting driv-ing and hauling work.WE WILL NOT bypass the Union and bargain di-rectlywith unit employees by offering them non-unionemployment at wages and with benefits dif-ferent from those specified in the applicable collec-tive-bargaining agreement.WE WILL NOT discharge or otherwise discrimi-nate against any of you for supporting the Unionor any other union.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain collectively withthe Union as the exclusive representative of all em-ployees in the bargaining unit concerning any deci-sion to subcontract driving and hauling work.All warehouse helpers, solo [truckdrivers] semiandheavy-dutyhostlers,dispatchers,andworking foremen employed byus atour Kent,Washington facility, but excluding office cleri-cal employees, guards and supervisors as de-fined in the Act and all other employees.WE WILL reinstate the driving and hauling workpreviously performed by unit employees represent-ed by the Union.WE WILL offer Erik Sears, Bruce Mickelson,Danny C. Eades, Allan Thornton, Mike Lovett,andWendell Boyle immediate and full reinstate-ment to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or any otherrights or privileges previously enjoyed, and makethem whole, with interest, for any loss of earningsand other benefits resulting from their discharge,less any net interim earnings, plus interest.WE WILL remove from our files any reference tothe unlawful discharges and notify the employeesinwriting that this has been done and that the dis-charges will not be used against them in any way.A.T.L. CORPORATION